            Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 1 of 29



                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF OKLAHOMA



(1)JANE DOE, a minor child,
By and through her Father and
Next friend, John Doe,
                                         Plaintiff,                  Hon.

                                                                     No.

v.

(1)PONCA CITY INDEPENDENT SCHOOL
DISTRICT 1-71A/K/A PONCA CITY PULBLIC SCHOOL,
(2)SHELLY ARROTT, Superintendent,
in her Official and Individual Capacity;
(3)JENNIFER DYE, Assistant principal,
in her Official and Individual Capacities;
(4)TRENTON MURNER, Principal, in his
Official Capacity, (5)BRET SMITH, Title IX Coordinator,
in his Official and Individual Capacities,

                                         Defendants,

_____________________________________________________

Paige Lee
Paige Lee Attorney at Law
204 E. Grand
Ponca City, OK 74601
Ph.: 580/762-5553
FAX: 580/762-2271

                                 COMPLAINT AND JURY DEMAND

This cause of action arises from Defendants’ deliberately indifferent acts in putting Plaintiff in a
   setting where Defendants knew of the history of sex-based harassment and of defendant’s
response to a student on student rape outside of school and subsequent sex-based harassment.
Defendants’ failure to promptly and appropriately investigate and respond to the rape subjected
Plaintiff to further sexual harassment and a hostile environment, effectively denying her access
  to educational opportunities. This action alleges violations of Title IX and the denial of equal
        protection of the laws under the Fourteenth Amendment to the U.S. Constitution.


                                                      1
          Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 2 of 29



       Plaintiff, JANE DOE, by and through her attorney, Paige Lee, Lee Law Office, hereby files

the following complaint against Defendants as captioned above.


                                  I. JURISDICTION AND VENUE


          1. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

              1331, which gives district courts jurisdiction over all civil actions arising under

              the Constitution, laws, and treaties of the United States.

          2. This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,

              which gives district courts original jurisdiction over (a) any civil action authorized

              by law to be brought by any person to redress the deprivation, under color of

              any State Law, statute, ordinance, regulation, custom or usage, of any right ,

              privilege or immunity secured by the Constitution of the United States or by any

              Act of Congress providing for equal rights of citizens or of all persons within the

              jurisdiction of the United States; and (b) any civil action to recover damages or to

              secure equitable relief under any Act of Congress providing for the protection of

              the civil rights.

          3. Plaintiff brings this action to redress a hostile educational environment pursuant

              to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), as more

              fully set forth herein.

          4. This is also an action to redress the deprivation of Plaintiff’s constitutional rights

              under the Fourteenth Amendment of the United States Constitution pursuant to

              42 U.S.C. § 1983




                                                2
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 3 of 29



5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all

   defendants reside or resided in this district.

                              II. THE PARTIES


6. Plaintiff is female and was at all relevant times herein, a minor.

7. At all material times Plaintiff was a resident of the County of Kay, State of

   Oklahoma.

8. At the time of events complained of herein, Plaintiff was a student attending a

   middle school within the Defendant PONCA CITY SCHOOL DISTRICT (“the School

   District”).

9. The Defendant School District is a public educational institution located in the

   County of Kay, State of Oklahoma.

10. At all material times, TRENTON MURNER, (“Principal”), in his official and

   individual capacities, worked within the County of Kay, State of Oklahoma.

11. At all material times, JENNIFER DYE, (“Assistant Principal”), in her official and

   individual capacities, worked within the County of Kay, State of Oklahoma.

12. At all material times, Defendant SHELLY ARROTT (“the Superintendent”), in her

   official and individual capacities, worked within the County of Kay, State of

   Oklahoma.

13. During all material times, SHELLY ARROTT, the Superintendent was an agent

   and/or employee of Defendant School District, acting or failing to act within the

   scope, course, and authority of her employment and her employer.




                                      3
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 4 of 29



14. At all material times, TRENTON MURNER, (“the Principal”), in his official capacity,

   worked within the County of Kay, State of Oklahoma.

15. At all material times, JENNIFER DYE, (“Assistant Superintendent”), in her official

   capacity, worked within the County of Kay, State of Oklahoma.

16. During all material times, the Principal was an agent and/or employee of

   Defendant School District, acting or failing to act within the scope, course, and

   authority of his employment and his employer.

17. During all material times, the Assistant Principal was an agent and/or employee

   of Defendant School District, acting or failing to act within the scope, course, and

   authority of her employment and her employer.

18. At all material times, Defendant BRET SMITH, (“the Title IX Coordinator”), in his

   official and individual capacities, worked within the County of Kay, State of

   Oklahoma.

19. At all material times the Title IX Coordinator was an agent and/or employee of

   Defendant School District, acting or failing to act within the scope, course, and

   authority of his employment and his employer.

                    III. APPLICABLE LAW AND POLICY


20. Title IX of the Education Amendments of 1972 (‘Title IX”), 20 U.S.C. § 1681 (a),

   states that

           No person in the United States shall, on the basis of sex, be

           excluded from participation in, be denied the benefit of, or be subjected




                                     4
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 5 of 29



           to discrimination under any education program or activity receiving

           Federal financial assistance………


21. Title IX is implemented through the Code of Federal Regulations. See 34 C.F.R.

   Part 106.

22. 34 C.F.R. § 106.8(b) provides:

           …….A recipient shall adopt and publish grievance procedures providing

           for prompt and equitable resolution of student and employee complaints

           alleging any action which would be prohibited by this part.


23. In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the

   United States Supreme Court recognized that a recipient of federal educational

   funds intentionally violates Title IX, and is subject to a private damages action,

   where the recipient is “deliberately indifferent” to known acts of teacher-

   student discrimination.

24. In Davis v. Monroe County Board of Education, et. al, 526 U.S. 629 (1999) the

   Supreme Court held that a complaint may prevail in a private damages action

   recognized in in Gebser to cases where the harasser is a student, rather than a

   teacher.

25. Davis held that a complainant may prevail in a private Title IX damages action

   against a school district in cases of student-on-student harassment where the

   funding recipient is




                                     5
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 6 of 29



                a) Deliberately indifferent to sexual harassment of which the

                   recipient has actual knowledge, and

                b) The harassment is so severe, pervasive, and objectively offensive

                   that it can be said to deprive the victims of access to the

                   educational opportunities or benefits provided by the school.

   Davis, 526 U.S. at 1669-76


26. The Fourteenth Amendment to the United States Constitution provides in

   pertinent part that no State shall “deny to any person within its jurisdiction the

   equal protection of the laws.” U.S. Const. amend. XIV, § 1.

27. The Fourteenth Amendment to the United States Constitution provides in

   pertinent part that no state shall “deprive any person of life, liberty, or property,

   without due process of law.” U.S. Const. amend. XIV.

28. The Ponca City School District’s Board of Education has also adopted an anti-

   harassment policy. (attached as Exhibit 1.) That policy defines harassment to

   include “repetitive, unwelcome conduct which is based on a person’s…sex.” The

   policy further states that harassment through any means, including sexual

   harassment may be subject to District disciplinary procedures. Such behavior is

   considered harassment whether it takes place on or off school property…if

   occurs during a school sponsored event. The policy stipulates that all reports of

   harassment will be investigated by the District Title IX Coordinator, within ten

   (10) days.




                                     6
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 7 of 29



                           IV. COMMON ALLEGATIONS

29. At all material times, the School District was receiving federal funding, as

   contemplated in Title IX, 20 U.S.C. § 1681, et seq.

30. The School District implemented and executed policies and customs in regard to

   the events that resulted in the deprivation of Plaintiff’s constitutional, statutory,

   and common-law rights.

31. The School District is responsible for ensuring that all its employees are properly

   trained and supervised to perform their jobs.

32. The School District is responsible for the acts and omissions of its employees.

33. At the time of the attack that gave rise to the events complained herein, Plaintiff

   was a 13 year old at the School District.

34. On or about December 23, 2018 Plaintiff was raped by D.H.

35. At all material times herein Plaintiff’s rapist D.H. was a student at West Middle

   School, in 7th Grade and 15 years old.

36. At all material times herein Plaintiff was a student at West Middle School, in 6th

   Grade and 13 years old.

37. The rape by D.H. of Plaintiff on December 23, 2018 did not occur either on

   school property or on a school function.

38. Plaintiff was subjected to full SANE exam and full forensic interview by law

   enforcement on or about December 24, 2018.

39. At all times Plaintiff knew her rapist and at all times identified him.




                                      7
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 8 of 29



40. Plaintiff returned to Ponca City Public Schools at West Middle School on January

   8, 2019.

41. Plaintiff believes both Principal and Assistant Principal had been advised of the

   rape investigation prior to January 8, 2019.

42. Immediately upon arriving at school on January 8, 2019 Plaintiff was approached

   by numerous students asking why she was spreading rumors that D.H. had raped

   her.

43. Plaintiff was physically ill and scared. She pretended she did not know what the

   people were talking about.

44. Throughout the day students suggested to Plaintiff that she “kill herself” for

   lying.

45. Plaintiff came home from school inconsolable and Plaintiff’s father feared for her

   safety.

46. On January 9, 2019, Plaintiff’s father went to West Middle School and spoke with

   Assistant Principal Dye. Assistant Principal Dye advised Plaintiff’s father that

   Dye’s husband, Detective Brian Dye with Ponca City Police was handling the

   criminal investigation.

47. Assistant Principal Dye suggested Plaintiff be home schooled.

48. Plaintiff’s father asked for a restraining order and was advised that was not

   something the school could do.

49. From January 8th to January 11th the daily taunting and harassment of Plaintiff

   continued.



                                     8
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 9 of 29



50. On January 11, 2019, Plaintiff’s father again spoke with Assistant Principal Dye

   and was again advised there were no options to take to protect Plaintiff.

51. Plaintiff was physically approached by her rapist, verbally harassed by her rapist,

   followed by her rapist, and subjected to taunts and name calling by third parties.

52. Defendant school was advised of all the above encounters by Plaintiff’s father.

53. For two days teachers escorted Plaintiff to her classes. That stopped sua sponte

   because the teachers decided she could just walk on her own.

54. A physical assault on school grounds by the rapist occurred on approximately

   January 14, 2019. At that time, Plaintiff’s father again contacted the Assistant

   Principal and the encounter was seen on video tape.

55. In the physical encounter D.H. grabbed Plaintiff by the hoodie and threatened to

   kick her a** if he “goes to juvie”.

56. In response to the physical assault Defendant School District advised Plaintiff’s

   father they would change her lunch time so she did not have lunch with D.H.

   They then discovered that Plaintiff and D.H. do not share lunch anyway.

57. Plaintiff has continued to be harassed by D.H. his friends, and random people at

   school.

58. Plaintiff has never had her requests for protection heard.

59. School District officials never interviewed Plaintiff after the report to the

   Assistant Principal.




                                      9
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 10 of 29



60.   Despite their continuing duty to investigate and address the sexual assault and

      harassment and hostile environment, from that point forward School District

      officials conducted virtually no investigation.

61. The School Districts Title IX Coordinator knew of the attack but conducted no

      investigation at all.

62. After the sexual assault on Plaintiff, she was forced to walk the halls with the

      perpetrator and listen to his threats.

63. Examples of continuing sexual harassment and retaliation directed at Plaintiff by

      D.H. taunting her, stalking her at the bus, using friends to call Plaintiff a “liar”;

      threatening Plaintiff.

64. Third parties teased and harassed Plaintiff.

65. Neither Plaintiff nor her father were ever told to report any ongoing issues to

      administration.

66. Neither Plaintiff nor her father knew there was any recourse for the actions of

      retaliation and abuse continued by D.H.

67. The District had and continues to have in place Board Policy regarding

      “Harassment of Students” (See Policy attached as Exhibit 1).

68. As described above, harassment is defined in Board Policy 3.2 – 2.5 as

      “repetitive, unwelcomed conduct which is based on a person’s real or

      perceived…sex, gender.”




                                         10
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 11 of 29



69. Among other things, Board Policy 3.2 – 2.5 specified that “Retaliation is any

   negative conduct which is taken in response to an individual’s complaint of

   harassment.”

70. Defendant Title IX Coordinator did not conduct an investigation according to

   Board Policy; failing to at least take a statement, Plaintiff; failing to provide steps

   to separate the victim from the harassers, failure to provide any updates to the

   victim, failure to interview victims and witnesses; failure to ensure safety and

   failure to provide counseling.

71. As of the date of filing the Defendant Title IX Coordinator has not spoken with

   Plaintiff or Plaintiff’s father; has not offered services; has not advised of

   Plaintiff’s rights; and has been wholly absent from the process.

72. School District officials, including Defendant Shelly Arrott, Defendant Jennifer

   Dye, Defendant Trenton Murner, and Defendant Bret Smith made no changes to

   the educational environment to prevent future problems; in fact, the state

   actors actually put Plaintiff in the position to be physically assaulted by D.H. at

   the bus stop and threatened.

73. Each time Plaintiff reported ongoing problems to School District officials, the

   School District took no remedial measures, despite having notice that Plaintiff

   continued to experience sex-based harassment in school.

74. School officials refused to provide any investigative findings to Plaintiff’s parents,

   and never notified them of any appellate recourse.




                                      11
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 12 of 29



75. Plaintiff suffered sex-based harassment that was severe, pervasive, and

   objectively offensive.

76. The sex-based harassment deprived Plaintiff of access to the educational

   opportunities or benefits of the school.

77. School District officials, including Defendant Trenton Murner, Defendant Shelly

   Arrott, Defendant Jennifer Dye, and Defendant Bret Smith had the authority to

   take remedial action to correct the sex-based harassment.

78. The School District and its Defendants had actual knowledge of the sex-based

   harassment.

79. The School District and its Defendants responded with deliberate indifference to

   the sex-based harassment.

80. Plaintiff became afraid. She became withdrawn and scared of people and

   situations.

81. Plaintiff found it difficult to concentrate in the classroom and frequently became

   tearful.

82. Plaintiff missed out on her right to a school and education academic help due to

   the school based on District, Principal, Superintendent and Trenton Murner,

   Shelly Arott, Jennifer Dye and Bret Smith’s failure to provide a safe environment

   because the perpetrator continued to be in school with the Plaintiff.

83. Plaintiff required mental health counseling for depression and anxiety to cope

   with the stress of attending Ponca City School District.

84. Plaintiff’s grades dropped.



                                    12
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 13 of 29



85. Plaintiff has stopped socializing on the same level as she did prior to the attack.

86. Plaintiff has been forced to withdraw from the school due to her fear and

   inability to feel safe and based on the fact that she experiences daily harassment

   and retaliation for her reports of sex based discrimination.

87. The School District, School Districts officials, Defendant, Shelly Arrott, Defendant,

   Jennifer Dye, Defendant Bret Smith, Defendant Trenton Murner’s response and

   its official’s conduct was such that future reasonable student’s in Plaintiff’s

   circumstances would be chilled from reporting sexual harassment.

88. As a direct and proximate result of the harassing educational environment

   created by Defendants’ deliberately indifferent response to the sexual assault

   and subsequent harassment, as well as violations of her Fourteenth Amendment

   rights, Plaintiff has suffered and continue to suffer psychological damage,

   emotional distress, loss of standing in her community, and damage to her

   reputation, and her future relationships have been negatively affected, and she

   has lost her educational opportunity. Additionally the Plaintiff and her father

   have lost time from work/school and have incurred actual damages.

89. Plaintiff has required ongoing counseling to address her depression and anxiety

   caused by Defendants’ conduct and the resulting harassing educational

   environment.

90. Plaintiff has also been deprived of a normal childhood education due to

   Defendants’ conduct and the resulting educational environment.




                                     13
             Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 14 of 29



             91. Plaintiff has also been damaged by missed educational opportunities and her

                 future earning capabilities have been damaged by Defendants’ conduct and the

                 resulting hostile educational environment.

             92.Plaintiff is still waiting as of the date of filing for her investigation.

                                          COUNT I
                                   VIOLATION OF TITLE IX
                                    AS TO DEFEFNDANT
                               PONCA CITY SCHOOL DISTRICT I-71
                                     (20 U.S.C. §1681, ET SEQ.)
           (The School’s Deliberate Indifference Alleged Sexual Harassment)
          Paragraphs one through ninety two are incorporated by reference as if stated in full

herein.


             93. The sex-based harassment articulated in the Plaintiff’s General Allegations was

                 so severe, pervasive, and objectively offensive that it deprived Plaintiff of access

                 to educational opportunities or benefits provided by the school.

             94. The Defendant School District, School District officials, including Defendant

                 Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                 Bret Smith created and/or subjected Plaintiff to a hostile educational

                 environment in violation of Title IX of the Education Amendments of 1972, 20

                 U.S.C. § 1681(a) (“Title IX”), because

                         a) Plaintiff was a member of a protected class;

                         b) she was subjected to sexual harassment in the form of a name calling,

                             physical assault, being put in the presence of her rapist, threats;



                                                    14
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 15 of 29



           c) she was subjected to a harassment based on her sex; and

           d) she was subjected to a hostile educational environment created by

               the School District’s lack of policies and procedures and failure to

               properly investigate and/or address the sexual assault and

               subsequent harassment and threats and damage to Plaintiff.

95. Defendant School District, School District officials, including Defendant Shelly

   Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant Bret

   Smith had actual knowledge of the sexual assault and the resulting harassment

   of Plaintiff created by its failure to investigate and discipline Plaintiff’s attacker in

   a timely manner and consistent with its own policy and federal and state law.

96. The Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith failure to promptly and appropriately respond to the alleged sexual

   harassment, resulted in Plaintiff, on the basis of her sex, being excluded from

   participation in, being denied the benefits of, and being subjected to

   discrimination in the District’s education program in violation of Title IX.

97. The Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith failed to take immediate, effective remedial steps to resolve the

   complaints of sexual harassment and instead acted with deliberate indifference

   toward Plaintiff.




                                      15
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 16 of 29



98. The Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith persisted in its actions and inaction even after it had actual

   knowledge of the harm suffered by Plaintiff.

99. The Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith engaged in a pattern and practice of behavior designed to discourage

   and dissuade students and parents of students who had been sexually assaulted

   from seeking prosecution and protection and from seeing to have sexual assaults

   from being fully investigated.

100.       This policy and/or practice constituted disparate treatment of females

   and had a disparate impact on female students.

101.       Plaintiff has suffered emotional distress and psychological damage, and

   her character and standing in her community have suffered from the harassment

   fostered as a direct and proximate result of Defendant School District’s

   deliberate indifference to her rights under Title IX.

                              COUNT II
                        VIOLATION OF TITLE IX
                          AS TO DEFENDANT
                PONCA CITY SCHOOL DISTRICT I-71
                      (20 U.S.C. §1681, ET SEQ.)
           (The School created a Hostile Environment)




                                    16
           Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 17 of 29



        Paragraphs one through one hundred one are incorporated by reference as if stated in

full herein.


               102.         The sex-based harassment articulated in the Plaintiff’s General

                  Allegations was so severe, pervasive, and objectively offensive that it deprived

                  Plaintiff of access to educational opportunities or benefits provided by the

                  school.

               103.         The Defendant School District, School District officials, including

                  Defendant Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner,

                  Defendant Bret Smith created and/or subjected Plaintiff to a hostile educational

                  environment in violation of Title IX of the Education Amendments of 1972, 20

                  U.S.C. § 1681(a) (“Title IX”), because

                            a)     Plaintiff was a member of a protected class;

                            b)     she was subjected to sexual harassment in the form of a name

                  calling, physical assault, being put in the presence of her rapist, threats;

                            c)     she was subjected to a harassment based on her sex; and

                            d)     she was subjected to a hostile educational environment created

                  by the School District’s lack of policies and procedures and failure to properly

                  investigate and/or address the sexual assault and subsequent harassment.

               104.         Defendant School District, School District officials, including Defendant

                  Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                  Bret Smith had actual knowledge of the sexual assault and the resulting

                  harassment of Plaintiff created by its failure to investigate and discipline


                                                     17
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 18 of 29



   Plaintiff’s attacker in a timely manner and consistent with its own policy and

   federal and state law.

105.      The Defendant School District, School District officials, including

   Defendant Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner,

   Defendant Bret Smith failure to promptly and appropriately respond to the

   alleged sexual harassment, resulted in Plaintiff, on the basis of her sex, being

   excluded from participation in, being denied the benefits of, and being subjected

   to discrimination in the District’s education program in violation of Title IX.

106.      Sexual assault allegations give rise to the duty of Defendant School

   District, School District officials, including Defendant Shelly Arrott, Defendant

   Jennifer Dye, Defendant Trenton Murner, Defendant Bret Smith and its officials

   to determine if the Plaintiff is in a hostile environment.

107.      The obligation is one separate from the requirement to investigate the

   actual event.

108.      The Plaintiff is entitled to the Title IX protection against having a hostile

   environment even if the assault did not occur at school or on school property.

109.      The behavior of the Defendant School District, School District officials,

   including Defendant Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton

   Murner, Defendant Bret Smith and its officials created an additional hostile

   environment and worsened an already existing one.

110.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant



                                     18
            Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 19 of 29



                 Bret Smith failed to take immediate, effective remedial steps to resolve the

                 complaints of sexual harassment and instead acted with deliberate indifference

                 toward Plaintiff.

            111.         Defendant School District, School District officials, including Defendant

                 Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                 Bret Smith persisted in its actions and inaction even after it had actual

                 knowledge of harm suffered by Plaintiff.

            112.         Plaint has suffered emotional distress and psychological damage, and her

                 character and standing in her community have suffered from the harassment

                 fostered as a direct and proximate result of Defendant School District’s

                 deliberate indifference to her rights under Title IX.

            113.         The Principal and the other School District officials retaliated against

                 Plaintiff by declining to investigate the matter or to otherwise comply with their

                 responsibilities as mandated by Title IX.

                                            COUNT III
                                      VIOLATION OF TITLE IX
                                        AS TO DEFENDANT
                               PONCA CITY SCHOOL DISTRICT I-71
                                     (20 U.S.C. §1681, ET SEQ.)
     (Retaliation by Withholding Protections Otherwise Conferred by Title IX)
        Paragraphs one through one hundred thirteen are hereby incorporated by reference as

if set forth in full herein.




                                                   19
           Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 20 of 29



            114.        Immediately after Plaintiff and father advised the Assistant Principal of

                the sexual violent attached, he was advised there were no avenues of protection

                for Plaintiff.

            115.        The Principal and the other School District officials retaliated against

                Plaintiff by declining to investigate the matter or to otherwise comply with their

                responsibilities as mandated by Title IX.

            116.        Fellow students harassed Plaintiff and called her names. The perpetrator

                assaulted her physically further on school property and threatened her.

                Plaintiff’s father was never advised of her rights to report this or where to go for

                relief for the Plaintiff.

                                            COUNT IV
                                      1983 VIOLATION AS TO
                    DEFENDANTS PONCA CITY SCHOOL DISTRICT I-71,
                        SHELLY ARROTT, Indiv., JENNIFER DYE, Indiv.,
                   TRENTON MURNER, Indiv., AND BRET SMITH, Indiv.
                                            (42 U.S.C. §1983)



        Paragraphs one through one hundred sixteen are hereby incorporated by reference as if

set forth in full herein.


            117.        Under the Fourteenth Amendment, Plaintiff had the right as a public

                school student to personal security and bodily integrity and Equal Protection of

                Laws.




                                                   20
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 21 of 29



118.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith were all state actors acting under the color of law.

119.      Defendants each subjected Plaintiff to violations of her right to personal

   security and bodily integrity and Equal Protection of Laws by: failing to

   investigate off campus misconduct; failing to educate students; failing to

   appropriately discipline her assailant; failing to adequately train and supervise

   Defendant Trenton Murner, Defendant Jennifer Dye, Defendant Bret Smith, and

   Defendant Shelly Arrott; and manifesting deliberate indifference to the sexual

   assault and ongoing harassment of Plaintiff by other students.

120.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith has and/or had unconstitutional customs or policies of a) failing to

   investigate evidence of criminal and tortious misconduct against School District

   students in the nature of violations of their right to personal security and bodily

   integrity and b) failing to adequately train and supervise School District

   employees with regard to maintaining, preserving and protecting students from

   violations of their right to personal security, bodily integrity, and Equal

   Protection of the Laws.

121.      On information and belief, the Defendant School District, School District

   officials, including Defendant Shelly Arrott, Defendant Jennifer Dye, Defendant

   Trenton Murner, Defendant Bret Smith has followed these unconstitutional



                                     21
            Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 22 of 29



                customs and policies not only with regard to Plaintiff but also with regard to

                criminal and tortious misconduct committed against other School district

                students.

            122.         The treatment of females and had a disparate impact on female students.

            123.         Defendant School District, School District officials, including Defendant

                Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                Bret Smith are or were at the time of events complained of within, policymakers

                for the purpose of implementing the School District’s unconstitutional policies or

                customs.

            124.         Plaintiff has suffered emotional distress and psychological damage, and

                her character and standing in her community have suffered from the harassment

                fostered as a direct and proximate result of Defendant School District, School

                District officials, including Defendant Shelly Arrott, Defendant Jennifer Dye,

                Defendant Trenton Murner, Defendant Bret Smith’s deliberate indifference to

                her rights under the Fourteen Amendment.


                                           COUNT V
                                     1983 VIOLATION AS TO
                     DEFENDANTS PONCA CITY SCHOOL DISTRICT I-71,
                        SHELLY ARROTT, Indiv., JENNIFER DYE, Indiv.,
                   TRENTON MURNER, Indiv., AND BRET SMITH, Indiv.
                                         (42 U.S.C. §1983)
        Paragraphs one through one hundred twenty four are hereby incorporated by reference

as if set forth in full herein.


                                                  22
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 23 of 29



125.      Under the Fourteenth Amendment, Plaintiff had the right as a public

   school student to expect she would not be deprived any person of life, liberty or

   property without due process of laws.

126.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith were all state actors acting under the color of state law.

127.      Defendants each subjected Plaintiff to violations of her right to personal

   security and bodily integrity and Due Process by : Acting with Deliberate

   Indifference; making decisions that were Arbitrary and Capricious; behaving at

   all relevant times in a shocking and heinous manner. Defendants’ did this by

   treating public events differently for the purpose of investigation and

   punishment than private assault; failing to investigate misconduct; failing to

   appropriately discipline; failing to adequately train and supervise Defendant

   Trenton Murner, Defendant Jennifer Dye, Defendant Bret Smith, and Defendant

   Shelly Arrott; and manifesting deliberate indifference to the sexual assault and

   ongoing harassment of Plaintiff by other students and the perpetrator..

128.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith and its officials has and/or had unconstitutional customs or policies of

   a) failing to investigate evidence of criminal and tortious misconduct against

   School District students in the nature of violations of their right to personal

   security and bodily integrity and b) failing to adequately train and supervise



                                    23
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 24 of 29



   School District employees with regard to maintaining, preserving and protecting

   students from violations of their right to personal security, bodily integrity and

   Equal Protection of the Laws.

129.      On information and belief, the Defendant School District, School District

   officials, including Defendant Shelly Arrott, Defendant Jennifer Dye, Defendant

   Trenton Murner, Defendant Bret Smith has followed these unconstitutional

   customs and policies not only with regard to Plaintiff but also with regard to

   criminal and tortious misconduct committed against other School district

   students.

130.      The treatment of females and had a disparate impact on female students.

131.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith are or were at the time of events complained of within, policymakers

   for the purpose of implementing the School District’s unconstitutional policies or

   customs.

132.      Plaintiff has suffered emotional distress and psychological damage, and

   her character and standing in her community have suffered from the harassment

   fostered as a direct and proximate result of Defendant School District, School

   District officials, including Defendant Shelly Arrott, Defendant Jennifer Dye,

   Defendant Trenton Murner, Defendant Bret Smith’s deliberate indifference to

   her rights under the Fourteen Amendment.




                                    24
            Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 25 of 29




                               COUNT VI
MONELL LIABILITY FOR FAILURE TO TRAIN AND SUPERVISE AS TO RESPONSE TO
 SEXUAL ASSAULT AS TO DEFENDANTS PONCA CITY SCHOOL DISTRICT I-71,
                        SHELLY ARROTT, Indiv., JENNIFER DYE, Indiv.,
                   TRENTON MURNER, Indiv., AND BRET SMITH, Indiv.
                                          (42 U.S.C. §1983)
        Paragraphs one through one hundred thirty two are hereby incorporated by reference

as if set forth in full herein.


            133.          Defendant School District, School District officials, including Defendant

                Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                Bret Smith’s, were “state actors” working for Ponca City School District, a

                federally funded school system.

            134.          Defendant School District, School District officials, including Defendant

                Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                Bret Smith’s acted under “color of law” when refusing to respond to Plaintiff’s

                sexual assault and subsequent harassment, threats, and hostile environment at

                school.

            135.          Defendant School District, School District officials, including Defendant

                Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

                Bret Smith failed to preserve Plaintiff’s constitutional right to equal protection as

                guaranteed by the Fourteenth Amendment.




                                                   25
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 26 of 29



136.      Under the Due Process and Equal Protection Clause of the Fourteenth

   Amendment, Plaintiff had the right to equal access to an educational

   environment free from harassment and discrimination.

137.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith should have known that their response to sexual assault allegations

   must comply with federal law, particularly as outlined in Title IX’s published and

   widely promulgated implementing regulations.

138.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith each violated Plaintiff’s right to equal access by:

       a) Failing to take immediate and appropriate actions to investigate or

          otherwise determine what occurred once informed of possible sexual

          violence;

       b) Failing to take prompt and effective steps to end the sexual violence,

          prevent its recurrence, and address its effects, whether or not the sexual

          violence is the subject of a criminal investigation;

       c) Failing to take steps to protect the Plaintiff as necessary, including

          interim steps taken prior to the final outcome of the investigation;

       d) Failing to provide a grievance procedure for students to file complaints of

          sexual discrimination, including complaints of sexual violence. The




                                    26
Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 27 of 29



          procedures must include an equal opportunity for both parties to present

          witnesses and other evidence and the same appeal rights;

       e) Failing to use a preponderance of the evidence standard to resolve

          complaints of sex discrimination in grievance procedures; and

       f) Failing to notify both parties of the outcome of the complaint.



139.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith are, or were at the time, of events complained of within,

   policymakers for the purpose of implementing the School District’s

   unconstitutional policies or customs.

140.      Plaintiff has suffered emotional distress and psychological and physical

   damage, and her character and standing in her community have suffered from

   the harassment fostered as a direct and proximate result of Defendant School

   District’s deliberate indifference to her rights under the Fourteen Amendment.

141.      Defendant School District, School District officials, including Defendant

   Shelly Arrott, Defendant Jennifer Dye, Defendant Trenton Murner, Defendant

   Bret Smith violated Plaintiff’s Fourteenth Amendment right to equal protection

   by failing to properly train and supervise its employees as to these mandated

   investigative requirements.

142.      These policies and/or practices constituted disparate treatment of

   females and had a disparate impact on female students.



                                   27
   Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 28 of 29



   143.        Defendants’ actions and lack of actions were the proximate cause of

       Plaintiff’s physical and emotional distress and psychological damage, and her

       character and standing in her community have suffered from the harassment

       fostered as a result of Defendant School District’s deliberate indifference or her

       right to equal protection under the Fourteenth Amendment.




   WHEREFORE, paragraphs one through one hundred forty three support Plaintiff’s

recovery and Plaintiff respectfully requests judgement in her favor and against

Defendant School District, School District officials, including Defendant Shelly Arrott,

Defendant Jennifer Dye, Defendant Trenton Murner, Defendant Bret Smith as follows:


   A. Compensatory damages for Plaintiff’s psychological, physical and emotional

       distress and damages, loss of standing in her community, damage to her

       reputation, and her family’s unreimbursed out of pocket expenses incurred in

       response to these circumstances;

   B. Punitive damages;

   C. Injunctive relief requiring Defendant School District to take effective steps to

       prevent sex-based discrimination and harassment, including sexual assault and

       it’s aftermath, in its education programs; fully investigate conduct that may

       constitute sex-based harassment; appropriately respond to all conduct that may

       constitute sex-based harassment and/or sexual assault and it’s aftermath; and




                                         28
          Case 5:19-cv-00165-F Document 1 Filed 02/21/19 Page 29 of 29



              mitigate the effects of harassment and/or assault including by eliminating any

              hostile environment that may arise from or contribute to it.

          D. Pain and suffering;

          E. Statutory interest;

          F. Costs; and

          G. Reasonable attorney fees.



                                            JURY DEMAND
        Now Comes the Plaintiff, Jane Doe, by and through her attorney, Paige Lee, Lee Law
Office and demands a trial by jury.

                                                                  Lee Law Office/Paige Lee



                                                                         s/Paige Lee.
                                                                  Counsel for Plaintiff Jane Doe
                                                                  204 E. Grand/P.O. Box 1776
                                                                  Ponca City, Oklahoma 74602
                                                                  580/762/5553




                                              29
